IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,283-01


EX PARTE MICHAEL ADAM SIGALA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 219-80429-01 IN THE 219th JUDICIAL DISTRICT COURT

COLLIN COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In October 2001, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Sigala v. State, No. 74,212 slip op. (Tex. Crim.
App. Jan. 14, 2004) (not designated for publication). 
	Applicant presents twenty-seven allegations in his application in which he challenges
the validity of his conviction and resulting sentence, and the trial judge entered findings of
fact and conclusions of law.  The trial judge recommended relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 31ST DAY OF AUGUST, 2005.

Do Not Publish